—Appeal by the defen*487dant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered September 15, 1999, convicting him of criminal contempt in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was legally insufficient to prove his guilt beyond a reasonable doubt. As the defendant made only generalized motions for a trial order of dismissal, this contention is not preserved for appellate review (see, People v Gray, 86 NY2d 10). The defendant’s postverdict motion to dismiss the indictment pursuant to CPL 330.30, in which he raised essentially the same argument that he now raises on appeal, was not sufficient to preserve this contention for appellate review (see, People v Padro, 75 NY2d 820). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Krausman, J. P., Goldstein, Luciano and Feuerstein, JJ., concur.